The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a broadcast receiving system having the combination as claimed, 
including a remote controller, and a broadcast receiving apparatus which includes a first receiver, a second receiver,  a network communication transceiver, a first decoder, a second decoder, a display, a command receiver and a controller, wherein the network communication transceiver is configured to receive IP communication network data from an external network, the IP communication network data being linked with the broadcast data by the MPEG2 transmission method received by the first receiver, wherein control states by the controller includes: a first control in which a control to switch whether a display screen of the IP communication network data decoded by the first decoder is displayed on the display or not is executed; and a second control in which a control to switch whether a display screen for multimedia service of the MMT transmission method decoded by the second decoder is displayed on the display or not is executed, wherein in the remote controller, a button to output first control information for the first control and a button to output second control information for the second control are constituted as a same button, wherein the controller is further configured to identify a setting related to automatic start of a display screen of the IP communication network data, and wherein the controller is further configured to, in response to pressing the same button, execute a different control in accordance with identified setting in a case where the display outputs video of a broadcasting program transmitted by the MPEG2 transmission method,  as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.





/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
July 15, 2022